Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 1 of 10 PageID #: 59




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FTEMA RAYSOR,

                                    Plaintiff,                     MEMORANDUM & ORDER
                                                                    19-CV-06265 (DG) (VMS)
                  v.


 THE CITY OF NEW YORK; POLICE OFFICER
 TROY ANN SAFI; POLICE OFFICERS JOHN
 DOE 1-4,

                                    Defendants.
---------------------------------------------------------------X
DIANE GUJARATI, United States District Judge:

        On November 1, 2019, Plaintiff Ftema Raysor, appearing pro se, filed this action against

the City of New York (the “City”) and Officers Troy Ann Safi, Sorely Nunez, and Michael

Gargano of the New York City Police Department (“NYPD”). Compl. at 1-3, ECF No. 1.

Subsequently, she amended her Complaint twice, substituting various defendants and tailoring

her claims in response to this Court’s prior orders. Now before the Court is Plaintiff’s Second

Amended Complaint, filed December 29, 2020, bringing claims under 42 U.S.C. § 1983

(“Section 1983”) against the City, Officer Safi, and “Police Officers John Doe 1-4.” Second

Am. Compl. (“SAC”) at 1-4, ECF No. 15. Having reviewed the Second Amended Complaint,

the Court dismisses Plaintiff’s claims against the City and Police Officers John Doe 1-4. The

Second Amended Complaint may proceed against Officer Safi.




                                                        1
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 2 of 10 PageID #: 60




                                           BACKGROUND

A.       Procedural History

         On November 1, 2019, Plaintiff filed this action against the City and Officers Safi,

Nunez, and Gargano, alleging violations of her Fourteenth Amendment rights and a federal

criminal statute, 18 U.S.C. § 242. Compl. at 1-4. By Order dated November 20, 2019, the Court

granted Plaintiff’s request to proceed in forma pauperis and dismissed Plaintiff’s Complaint

because it failed to state a plausible claim for relief. ECF No. 4. Mindful of Plaintiff’s pro se

status, however, the Court granted Plaintiff an opportunity to amend her Complaint to raise a

plausible claim under Section 1983. Id. 1 On January 24, 2020, Plaintiff submitted a First

Amended Complaint naming two additional defendants, Kiesha Mumprey and “Police Officers

Unknown.” First Am. Compl. (“FAC”) at 1, 3, ECF No. 7. By Order dated January 30, 2020,

the Court dismissed Plaintiff’s Amended Complaint for failure to state a plausible claim for relief

but granted Plaintiff a final opportunity to amend her Complaint to raise a plausible Section 1983

claim. ECF No. 8. On December 29, 2020, Plaintiff timely filed this Second Amended

Complaint.

         1.      The Original Complaint

         Plaintiff’s original Complaint alleged in support of her claims:

                 November 2, 2017 at Brooklyn Borough Hall Loss of Liberty,
                 Confinement, Serious Personal and Bodily injuries, mental


1
    In its November 20, 2019 Order, the Court expressly advised Plaintiff that “the Amended
    Complaint will replace her Complaint in its entirety.” ECF. No. 4 at 5; see also Arce v.
    Walker, 139 F.3d 329, 332 n.4 (2d Cir. 1998) (“It is well established that an amended
    complaint ordinarily supersedes the original and renders it of no legal effect.” (quoting Int’l.
    Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977))).

                                                    2
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 3 of 10 PageID #: 61




               Anguish and emotional distress, and Loss of earning. As a result
               of the foregoing, Claimant has necessarily been caused out of
               pocket expenses including loss of earnings. (18 U.S.C. § 242) 14th
               Amendment, Police brutality; misconduct unreasonable Search &
               Seizure, Sexual misconduct.

Compl. at 5 (spelling and grammatical errors in original). Plaintiff sought “one hundred

million dollars for lost wages due to psychological disability expen[s]es” as relief. Id. at

6.

       2.      The First Amended Complaint

       Plaintiff’s First Amended Complaint stated that the events giving rise to her claim

occurred at Brooklyn Borough Hall on November 2, 2017 at approximately 9:00 a.m.

FAC at 5. The First Amended Complaint further alleged:

               I was handled in result of mis conduct by defendant. This is the
               different element a tape is needed from result of mis trail with
               settlement offer and other witnesses and Facts. Yes and identies
               not known based on not having access to edvidence. Witness and
               tectnology which is being held based on mis trail.

Id. (spelling and grammatical errors in original). Plaintiff requested “one hundred million for

[royalties] from brand neglect due to action of event on November 2, 2017.” Id. at 6.

       3.      The Second Amended Complaint

       In the operative Second Amended Complaint, Plaintiff alleges violations of her

First, Fourth, and Fourteenth Amendment rights and asserts Section 1983 claims against

the City, Officer Safi, and “Police Officers John Doe 1-4.” SAC at 1-4, 6. Plaintiff

alleges:

               The city of New York violated my 1st amendment under color of
               law by using the trespass statue to affect prior restraint on my right
               to tresp[ass] Police Officer Troy Ann Safi violated my 1st

                                                 3
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 4 of 10 PageID #: 62




               amendment rig[ht] under color of law by trespassing me for
               exercising my right. Police officers John Doe 1-4 (whose names &
               Sheild numbers unknown) violated my 1st amendment under color
               of law by using the trespass statue to affect prior restraint on my
               right to trepass. False Arrest deadly force unreasonable seizure

Id. at 4 (alterations added) (spelling and grammatical errors in original). Plaintiff alleges that her

injuries include “damage to [her] hands, head, legs and back,” that she “suffered from full body

damage by defendant” “[d]uring the assault,” and that “E[x]cessive Force Battery from

defendant during unlawful detainment caused these injuries.” Id. at 5. She requests “100 million

in damages.” Id.

                                   STANDARD OF REVIEW

       To survive dismissal for failure to state a claim, a complaint must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Matson v.

Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). The court must “accept all ‘well-pleaded factual allegations’ in the complaint as true.”

Lynch v. City of New York, 952 F.3d 67, 74-75 (2d Cir. 2020) (quoting Iqbal, 556 U.S. at 679);

see also, e.g., Leybinsky v. Iannacone, 2000 WL 863957, at *1 (E.D.N.Y. June 21, 2000) (“For

purposes of considering a dismissal under 28 U.S.C. § 1915(e)(2), the allegations in the

complaint must be taken as true.”).

       In reviewing a pro se complaint, a court must be mindful that the plaintiff’s pleadings

“must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also,

                                                  4
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 5 of 10 PageID #: 63




e.g., Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that, “[e]ven after Twombly,” courts

“remain obligated to construe a pro se complaint liberally”). Nonetheless, where, as here, a pro

se plaintiff is proceeding in forma pauperis, a district court must dismiss the plaintiff’s complaint

if it: “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B).

                                             DISCUSSION

         Section 1983 “provides ‘a method for vindicating federal rights elsewhere conferred,’

including under the Constitution.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). 2 To sustain a claim brought under Section

1983, “[t]he conduct at issue ‘must have been committed by a person acting under color of state

law’ and ‘must have deprived a person of rights, privileges, or immunities secured by the

Constitution or laws of the United States.’” Id. (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d

Cir. 1994)). Moreover, a plaintiff must allege the direct or personal involvement of each of the

defendants in the alleged constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249 (2d Cir.

2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well settled in this Circuit that



2
    In pertinent part, 42 U.S.C. § 1983 provides:

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State . . . subjects, or causes to
                 be subjected, any citizen of the United States or other person
                 within the jurisdiction thereof to the deprivation of any rights,
                 privileges, or immunities secured by the Constitution and laws,
                 shall be liable to the party injured in an action at law, suit in equity,
                 or other proper proceeding for redress . . . .

                                                    5
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 6 of 10 PageID #: 64




personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an

award of damages under § 1983.”).

        Although “Section 1983 claims are generally brought against the individuals personally

responsible for the alleged deprivation of constitutional rights, not against government entities or

agencies where those individuals are employed,” Vehap v. City of New York, 2020 WL 208784,

at *2 (E.D.N.Y. Jan. 14, 2020), municipalities and other local government bodies can be held

liable under Section 1983 as well. However, “such entities may be held liable . . . only if their

‘policy or custom . . . inflicts the injury.’” Legg v. Ulster Cnty., 979 F.3d 101, 116 (2d Cir.

2020) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)).

        “Although there is no heightened pleading requirement for complaints alleging

municipal liability under § 1983, a complaint does not ‘suffice if it tenders naked assertion[s]

devoid of further factual enhancement.’” Stratakos v. Nassau Cnty., 2016 WL 6902143, at *4

(E.D.N.Y. Nov. 23, 2016) (alteration in original) (quoting McLennon v. City of New York, 171 F.

Supp. 3d 69, 94 (E.D.N.Y. 2016)). Allegations that merely recite the elements of a municipal

liability claim are, therefore, insufficient. Williams v. City of New York, 2020 WL 6899995, at

*2 (E.D.N.Y. Nov. 23, 2020).

        As set forth more fully below, Plaintiff’s Second Amended Complaint, liberally read and

with all factual allegations construed in Plaintiff’s favor, fails to state a plausible claim for relief

against the City and the John Doe Police Officers, and the Second Amended Complaint is

dismissed as to those Defendants. The Second Amended Complaint does, however, plausibly

allege that Officer Safi falsely arrested Plaintiff and used excessive force against her for



                                                    6
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 7 of 10 PageID #: 65




exercising her First Amendment rights at Brooklyn Borough Hall on November 2, 2017, and, at

this juncture, the Second Amended Complaint will proceed against Officer Safi.

A.      City of New York

        The Second Amended Complaint is devoid of any specific allegations that could support

a municipal liability claim against the City. Plaintiff neither alleges facts to support or suggest

the existence of a municipal policy or custom nor alleges the required “direct causal link between

a municipal policy or custom and the alleged constitutional deprivation.” City of Canton v.

Harris, 489 U.S. 378, 385 (1989); see also, e.g., Cotto v. City of New York, 803 F. App’x 500,

504 (2d Cir. 2020) (allegations focused on “individual officers and isolated events leading to [the

plaintiff’s] stop, detention, and prosecution without plausibly alleging a custom or policy

pursuant to which those violations occurred” did not support a claim for municipal liability);

Giaccio v. City of New York, 308 F. App’x 470, 472 (2d Cir. 2009) (affirming dismissal of a

Monell claim and finding that the evidence fell far short of establishing a practice so persistent or

widespread as to justify municipal liability where the plaintiff identified, “at most, only four

examples” of constitutional violations). Accordingly, Plaintiff’s Section 1983 claims against the

City of New York are dismissed for failure to state a claim on which relief may be granted. See

28 U.S.C. § 1915(e)(2)(B)(ii).

B.      Individual Defendants

        1.      Officers John Doe 1-4

        In the Second Amended Complaint, Plaintiff names as Defendants “Police Officers John

Doe 1-4” and alleges that these unidentified officers violated her First Amendment rights “under

color of law by using the trespass statu[t]e to affect prior restraint on [her] right to trespass,”

                                                   7
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 8 of 10 PageID #: 66




SAC at 4. The Second Amended Complaint – construed liberally – does not contain any factual

allegation that would permit the Court to conclude that Plaintiff has properly stated a Section

1983 claim against any of these unidentified Defendants. Plaintiff has not connected any of her

factual allegations to any unidentified individual Defendant. 3 Plaintiff’s “naked assertion” that

Police Officers John Doe 1-4 violated her First Amendment rights, “devoid of ‘further factual

enhancement,’” is insufficient to state a claim against them. See Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557); see also Lapoint v. Vasiloff, 2016 WL 951566, at *5 (N.D.N.Y.

Mar. 9, 2016) (explaining that courts have declined to recognize a basis for Section 1983 liability

“where a complaint contains no information specific to the identities or actions of [] John Doe

defendants”); cf. Perez v. Ponte, 236 F. Supp. 3d 590, 627 (E.D.N.Y. 2017) (permitting claims

against unnamed officers to proceed because the plaintiff had “pleaded facts sufficient for the

Court to infer that [the] officers could have [been involved in the alleged misconduct]”), report

and recommendation adopted, 2017 WL 1050109 (E.D.N.Y. Mar. 15, 2017). Accordingly,

Plaintiff’s Section 1983 claims against these unnamed individual Defendants are dismissed for

failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).



3
    Although the Second Amended Complaint is now the operative Complaint, courts have
    considered earlier versions of complaints in cases involving pro se plaintiffs when assessing
    whether plausible Section 1983 claims have been alleged. See, e.g., Guy v. MTA New York
    City Transit, 403 F. Supp. 3d 131, 133 (E.D.N.Y. 2017) (“Given Plaintiff’s pro se status,
    however, the Court will consider both the Third Amended Complaint and First Amended
    Complaint together.”); James v. United States, 48 F. Supp. 3d 58, 61 & n.3 (D.D.C. 2014)
    (looking to “what can be gleaned about the relevant events, both from the original complaint
    and the amended complaint” because plaintiff was proceeding pro se). Here, neither the
    original Complaint nor the First Amended Complaint – in which Police Officers John Doe 1-4
    are not named as Defendants – contains any factual allegation that would support a Section
    1983 claim against the unidentified Officers.

                                                 8
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 9 of 10 PageID #: 67




         2.      Officer Safi

         The Second Amended Complaint alleges that “Police Officer Troy Ann Safi” violated

Plaintiff’s First Amendment rights “under color of law by trespassing [her] for exercising [her]

right.” SAC at 4. Construing the Second Amended Complaint liberally, as this Court must do

given Plaintiff’s pro se status, the Second Amended Complaint also alleges that Officer Safi

committed an “assault” against Plaintiff and used excessive force against her. Specifically,

Plaintiff alleges: “During the assault, the plaintiff suffered from full body damage by defendant.

. . . E[x]cessive Force Battery from defendant during unlawful detainment caused [her] injuries.”

SAC at 6. Although Plaintiff does not use Officer Safi’s name in these more specific allegations,

her reference to “defendant” in the singular – in a Complaint in which only one individual

Defendant is identified by name – supports construing the Second Amended Complaint in this

manner. 4 The Second Amended Complaint makes out a plausible Section 1983 claim based on

Plaintiff’s claims of false arrest and excessive force against Officer Safi, and that Complaint may

proceed as to him at this juncture.

                                           CONCLUSION

         Plaintiff’s Second Amended Complaint, filed in forma pauperis, is dismissed against the

City and Police Officers John Doe 1-4. See 28 U.S.C. § 1915(e)(2)(B)(ii). No summons shall

issue as to those Defendants, and the Court directs the Clerk of Court to amend the caption to

reflect their dismissal.

         The Second Amended Complaint will proceed against Officer Safi at this juncture. The


4
    Notably, Officer Safi is the only officer individually named by Plaintiff in each of her three
    Complaints.

                                                   9
Case 1:19-cv-06265-DG-VMS Document 16 Filed 01/21/21 Page 10 of 10 PageID #: 68




 Clerk of Court is directed to issue a summons as to Officer Troy Ann Safi at the New York City

 Police Department’s 84th Precinct address provided by Plaintiff: 301 Gold Street, Brooklyn,

 New York 11201, and the United States Marshals Service is directed to serve the Summons and

 Second Amended Complaint on Officer Safi without prepayment of fees. The Clerk of Court is

 further directed to send a copy of this Order and Plaintiff’s Second Amended Complaint to the

 Corporation Counsel of the City of New York, Special Federal Litigation Division.

        The case is referred to Magistrate Judge Vera M. Scanlon for pretrial supervision.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

 would not be taken in good faith and, as such, denies in forma pauperis status for the purpose of

 an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Court directs the Clerk of Court to mail a copy of this Order to Plaintiff.

        SO ORDERED.



                                                      /s/Diane Gujarati
                                                      DIANE GUJARATI
                                                      United States District Judge


 Dated: January 21, 2021
        Brooklyn, New York




                                                 10
